                          UNITED STATES DISTRICT COURT
                           NORTIIERN DISTzuCT OF TEXAS
                                LUBBOCKDIVISION

TINITED STATES OF AMERICA,
                                              I



       P1airtiff.

                                                             No. 5:21-CR-004-H-BQ

EDUARDO NIEBLAS,

       Defendant.


         ORDER ACCEPTING REPORT AND RECOMMENDATION                                AI\D
              REFERRING TIIE ISSUE OF DETENTION TO TIIE
                  UNTTED STATES MAGISTRATE TUDGE

       Before the Court are the Notice Regarding Entry of a Plea of Guilty, the Consent of

the Defendant, and the Report and Recommendation Conceming Plea of Guilty of the

United States Magistrate Judge. As no objections to the Report and Recommendation have

been filed within fourteen days of serr.ice in accordance with 28 U.S.C. $ 636(b)(1), the

Court accepts and adopts the Report and Recommendation. Accordhgly, the Court accepts

the plea of guilty, and Nieblas is hereby adjudged guilty of Receipt and Distribution of Child

Pomography in violation of 18 U.S.C.    $   2252(a)(2) and (b). Sentence will be imposed in

accordance with the Court's scheduling order. The Court now refers the issue of mandatory

detention pending sentencing to the Honorable Magistrate Judge Bryant.

l.     Background

       The Indictrnent charges a violation of 18 U.S.C. 12252(a)(2) and (b), that is Receipt

and Distribution of Child Pomography. On          April 21,2021, Nieblas pled guilty to the

charge. The Honorable Magistrate Judge Bryant recommended that the plea be accepted.
Having accepted that recommendation, Nieblas has now been adjudged guilty of Receipt

and Distribution of Child Pomography.

2.        Legal Standard Gover:ning Mandatory Detention

          Title   18   United States Code, Secrion 3Ia3@)(2) mandates detention after              a   guilty

plea if the offense of conviction is among those listed in 18 U.S.C. $ 3142(0(1)(A)-(C).

Section 3142(f)(1)(A) details three categories of           crime-a crime of violence,       a   violation of

Section 1591, or an offense listed in Section 2332b(g)(5)@). Here, Receipt and Disribution

of Child Pomography is a crime of violenc e.           See United States   t   Fitzpatick,   ME. App'x 653

(5th Cir. 2002). A crime of violence is defined, among other things, as a felony under

Chapters 77,109A,110, or 117 of Title 18. l8 U.S.C. $ 3156(aXa). Chapter 110 includes

the statute of conviction at issue in this       case-l8 U.S.C. $ 2252(a)(2) and (b)

          Section 3143(a)(2) details two exceptions to mandatory detention for defendants

awaiting imposition or execution of a sentence. The defendant must be detained unless

"(A)(i)   the   judicial officer finds there is a substantial likelihood that      a   motion for acquittal or

new trial will be granted; or (ii) an attomey for the Govemment has recommended that no

sentence of imprisonment be imposed on the person; and @) the judicial officer finds by

clear and convincing evidence that the person is not likely to flee or pose a danger to any

other person or the community."             Id. Addittonally, a person otherwise         "subject to detenrion

under Section 3la3@)(2), and who meets the conditions ofrelease set forth in Section

3143(aX1) or (b)(1), may be ordered released, under appropriate conditions, by the judicial

officer, if it is clearly shown that thele ale exceptional reasons why such person's detention

would notbe appropriate.         "   18   U.S.C. 0 3145(c).




                                                        2
       The Court thus refers this matter to the Honorable Magistrate Judge Bryant to

determine whether Section 3143(a)(2)'s or Section 3145(c)'s exceptions are satisfied.

3.     Conclusion

       The issue of mandatory detention for this offense is referred to Magistrate Judge

Bryant for resolution.

       So ordered on June
                             Y ,,02,


                                                           WESLEYMNDRIX
                                                          D STATES DISTRICT ruDGE




                                               l
